                                          Case 3:21-cv-03223-JSC Document 13 Filed 07/26/21 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     NIMUL CHHENG, et al.,                            Case No. 21-cv-03223-JSC
                                                        Plaintiffs,
                                   7
                                                                                          ORDER RE: ADMINISTRATIVE
                                                 v.                                       MOTION FOR ISSUANCE OF
                                   8
                                                                                          GENERAL ORDER NO. 61
                                   9     U.S. DEPT. OF HOMELAND SECURITY,                 PROCEDURAL ORDER
                                                        Defendant.                        Re: Dkt. No. 12
                                  10

                                  11

                                  12          The Court is in receipt of Defendant’s administrative motion seeking issuance of a General
Northern District of California
 United States District Court




                                  13   Order 61 Procedural Order. (Dkt. No. 12.) Defendant’s motion is GRANTED. This action seeks

                                  14   a writ of mandamus regarding immigration benefits filed pursuant to the Administrative Procedure

                                  15   Act, 5 U.S.C. §§ 701 et seq. As such, the following schedule applies:

                                  16          1. Defendant shall serve and file an answer within 60 days of receipt of service of the

                                  17              summons and complaint.

                                  18          2. Plaintiffs may file a motion for summary judgment at any time permitted by the

                                  19              Federal Rules of Civil Procedure and this Court’s local rules, in which event the

                                  20              defendant may respond as permitted by the Federal Rules of Civil Procedure and this

                                  21              Court’s local rules.

                                  22          3. If Plaintiffs have not filed a motion for summary judgment within 90 days of filing the

                                  23              complaint, Defendant shall be the party to first file a motion for summary judgment,

                                  24              and Defendant must serve and file that motion within 120 days of service of the

                                  25              complaint.

                                  26          4. Unless a motion pursuant to Federal Rule of Civil Procedure 56(d) is filed, Plaintiffs

                                  27              shall serve and file any opposition and/or counter-motion within 30 days of service of

                                  28              Defendant’s motion.
                                           Case 3:21-cv-03223-JSC Document 13 Filed 07/26/21 Page 2 of 2




                                   1          5. Defendant may serve and file a reply and/or opposition within 14 days of service of

                                   2               Plaintiffs’ opposition or counter-motion.

                                   3          6. If Plaintiffs filed a counter-motion, Plaintiffs may serve and file a reply within 14 days

                                   4               of service of Defendant’s opposition.

                                   5          7.   For scheduling purposes, motions shall be noticed in accordance with Civil Local Rule

                                   6               7-2. If a party wishes to have the court decide the matter on the briefs and without oral

                                   7               argument, a party may make that request pursuant to Civil Local Rule 7-1(b).

                                   8          8. Unless the court orders otherwise, no case management conference will be held, and no

                                   9               ADR process is required.

                                  10          9. Any party who so wishes may request that the court set a case management conference,

                                  11               pursuant to Civil Local Rule 16-10, per the schedule in Civil Local Rule 16-2. Federal

                                  12               Rule of Civil Procedure 26 and Civil Local Rules 16-9 and 16-10 shall apply.
Northern District of California
 United States District Court




                                  13          10. The Court on its own motion or on the joint request of the parties may waive any

                                  14               requirement of this order.

                                  15                                                    ***

                                  16          In addition, the Court notes that Defendant’s motion states that when counsel contacted

                                  17   Plaintiffs, who are proceeding without counsel, regarding the motion, Plaintiffs stated that they

                                  18   would speak to their attorney and counsel for Defendant subsequently received a response from

                                  19   “John Domantay (jtdlaw@yahoo.com)” on Plaintiffs behalf. (Dkt. No. 12 at 2.) Mr. Domantay,

                                  20   however, has not entered a notice of appearance on Plaintiffs behalf nor does a Mr. Domantay

                                  21   appear to be admitted to practice in this District. As such, Mr. Domantay cannot represent or

                                  22   speak on behalf of Plaintiffs in this action. Plaintiffs are again referred to the Legal Help Desk at

                                  23   (415)-782-8982 for free legal assistance regarding their claims.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 26, 2021

                                  26

                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
                                                                                           2
